Citation Nr: 9910535	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a claim for entitlement to Department of Veterans 
Affairs (VA) educational assistance benefits under Chapter 
34, Title 38, United States Codes, pursuant to the terms of 
the Pacheco Order, was filed in a timely manner. 


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 determination of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) denying entitlement to educational 
assistance benefits under the Pacheco Settlement because a 
claim was not submitted in a timely manner.  The veteran, who 
served on active duty from October 1967 to October 1970, 
appealed that decision to the Board.

The veteran bases his claim of entitlement to Chapter 34 
educational assistance benefits on the consent order entered 
in Pacheco v. Department of Veterans Affairs, No. C83-3098 
(N.D. Ohio E.D. Aug. 20, 1991) (Pacheco Order or Order).  The 
Board notes that its jurisdiction to hear this appeal 
likewise derives from the Pacheco Order and that the Board's 
review is limited by paragraph 6 of that Order. In pertinent 
part, that paragraph provides that claims based on the 
Pacheco Order will be exclusively governed by the laws, 
regulations and policies operative on December 31, 1984 (the 
date the delimiting date extension provisions expired), 
"including, but not limited to, the finality of VA decisions 
(38 U.S.C.A. § 211(a))." Pacheco Order, slip op. at 9.

Further, the Order expresses the agreement of the parties 
that "[n]o decision on a claim made under this Order shall be 
brought to the Court of Veterans Appeals [known since March 
1, 1999 as the United States Court of Appeals for Veterans 
Claims] (Court) for review."  Pacheco Order, slip. op. at 9-
10.  Consequently, while the Board is mindful that the Court 
is empowered to review Board decisions, 38 U.S.C.A. § 7252 
(West 1991), and that the Board is required to explain, in a 
notice of decision provided the claimant, the procedure for 
obtaining review of the Board's decision, 38 U.S.C.A. § 5104 
(West 1991), the veteran in this case has, under the terms of 
the Order, in effect, waived the right to seek such review 
since to do so would plainly violate the express terms of the 
Pacheco Order.

The Board notes that in his January 1997 substantive appeal 
the veteran requested to appear personally at a hearing 
before a Member of the Board to be held at the RO.  In a 
letter to the veteran dated in April 1997 and sent to the 
latest known address of record, the RO attempted to clarify 
the veteran's desire to continue his appeal and appear at a 
hearing.  No response was received and a notation indicates 
that the veteran had an unlisted phone number making contact 
by telephone impossible.  Thereafter, in July 1998, the RO 
sent a letter to the same address of record to clarify the 
veteran's desire to appear at a hearing.  In addition, the RO 
sent two letters to that address in December 1998 regarding 
the scheduling of a hearing in January 1999 before a Member 
of the Board at the RO.  The veteran did not respond to any 
of these letters and did not appear at the scheduled hearing.  
Accordingly, the Board will proceed with appellate review at 
this time.  See 38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  As of March 1980, the veteran had three months of 
remaining entitlement to Chapter 34 educational assistance 
benefits.

2.  On August 27, 1992, the RO received the veteran's claim 
for retroactive education benefits under the Pacheco 
Settlement.


CONCLUSION OF LAW

The requirements for filing a timely claim for entitlement to 
Department of Veterans Affairs (VA) educational assistance 
benefits under Chapter 34, Title 38, United States Codes, 
pursuant to the terms of the Pacheco Order, have not been 
met.  Pacheco v. Department of Veterans Affairs, No. C83-3098 
(N.D. Ohio E.D.  Aug. 20, 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that pursuant to 38 U.S.C.A. § 3462(a) (West 
1991), no educational assistance under Chapter 34, Title 38, 
United States Code, could be afforded a veteran later than 10 
years after separation from service.  Subject to VA approval, 
however, a veteran with unused Chapter 34 entitlement could 
use those benefits to pursue a program of apprenticeship or 
other on-job training, a course with an approved vocational 
objective, or a program of secondary education if the veteran 
did not have a diploma or an equivalency certificate.  38 
U.S.C.A. § 3462(a)(3)(A) and (C)(i).  However, educational 
assistance under Chapter 34 for those purposes was not 
available after December 31, 1984.  38 U.S.C.A. § 
3462(a)(3)(D).

Prior VA policy was to deny extensions of the delimiting date 
for a course that was part of an Associate degree program.  
This policy was challenged in the Pacheco case, and, as a 
result, certain Vietnam Era veterans who may not otherwise 
have been eligible for an extension of the delimiting date 
for the pursuit of certain approved Associate degree programs 
during the period January 1, 1982 to December 31, 1984, were 
provided with a remedy.  On August 20, 1991, the United 
States District Court for the Northern District of Ohio, 
Eastern Division, entered a consent order in Pacheco v. 
Department of Veterans Affairs, No. C83-3098 (N.D. Ohio E.D.  
Aug. 20, 1991).  This order permitted certain Vietnam-era 
veterans who pursued a course or courses in an approved 
Associate degree program predominantly vocational in content 
at any time during the period January 1, 1982, through 
December 31, 1984, to obtain Chapter 34 educational benefits.  
Among other things, this Order stated that:

2(b)  Any Vietnam-era veteran wishing to 
claim Chapter 34 educational benefits 
under this order must submit a written 
informal claim to VA:  identifying 
himself or herself; stating his or her VA 
claim number or social security number; 
and either claiming entitlement to 
educational benefits or seeking relief 
under this order.  In addition, a veteran 
may, but is not required to, identify 
himself or herself as meeting the 
criteria of either paragraph 2(a)(i) or 
paragraph 2(a)(ii) of this order or may 
state facts so indicating.  All informal 
claims must be received by VA no later 
than 12 months after the date of this 
order. 

2 (d) Failure to submit an informal 
claim, a formal application, or evidence 
within the time limits stated . . . will 
bar a claimant's entitlement to Chapter 
34 educational benefits under this order 
and the delimiting date extension 
provisions.  

Pacheco Order, slip. op. at 4-6.

The record reveals that as of March 1980, the veteran had 
three months of remaining entitlement to Chapter 34 
educational assistance benefits.  However, after a thorough 
review of the probative evidence, the Board finds that the 
veteran did not submit an informal claim for retroactive 
education benefits in a timely manner.  In this regard, the 
record shows that the veteran's informal claim for 
retroactive education benefits under the Pacheco Order was 
received by the RO on August 27, 1992, as indicated by the VA 
date stamp.  The Board notes that the United States Postal 
Service postmarked the document as mailed on August 24, 1992, 
indicating that it was mailed four days after the deadline 
for receipt at the RO.  Further, the Board notes that the 
provisions of 38 C.F.R. § 20.305 (1998) set forth rules for 
computing the time for filing certain documents.  It is not 
clear that that regulation would even apply to the present 
appeal.  However, even assuming arguendo that it could 
properly be applied, the appellant's claim would still be 
several days late.  Accordingly, as the veteran failed to 
meet the one-year time limit for filing an informal claim, by 
the language of the Pacheco Order he is barred from 
entitlement to Chapter 34 benefits under such Order.  

In making this determination, the Board considered the fact 
that the veteran entered a date of August 17, 1992, on his 
informal claim, along with his current contention that he 
mailed the informal application in plenty of time for it to 
arrive by August 20, 1992.  The veteran maintains that his 
claim might have been delayed in the VA mailroom for up to 
seven days or more, prior to being date-stamped.  However, 
the fact that the veteran dated the informal claim on August 
17, 1992, does not indicate that it was mailed on that day 
and the Board finds the August 24, 1992, postmark by the 
United States Postal Service to be probative in this regard.  

In addition, the Board considered the veteran's contention 
that he was not aware of his rights and the deadline under 
the Pacheco order until he received a letter a few days prior 
to the deadline.  The Board sympathizes with the veteran's 
situation and acknowledges that the veteran may not have been 
aware of the deadline to file such claim despite widely 
disseminated information and notice concerning the Pacheco 
Order.  However, the Board finds that the Pacheco Order does 
not provide for any exceptions to the one-year filing 
requirement.  Accordingly, the Board concludes that it is 
bound by the language of the Order.  

In short, the Board concludes that veteran failed to file his 
informal claim in a timely manner, and his appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where 
the law is dispositive, the claim should be denied on the 
basis of the absence of legal merit).


ORDER

Based on the absence of a timely filed informal claim, the 
claim for entitlement to Department of Veterans Affairs (VA) 
educational assistance benefits under Chapter 34, Title 38, 
United States Codes, pursuant to the terms of the Pacheco 
Order, is denied.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

